Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                    DISTRICT OF OREGON

ANNAH JAMES, Survivor of
DAVID LEE LANG,
                                                  Civil No. 6: 17-cv-00600-PK
                   Plaintiff;
                                                  ORDER APPROVING ATTORNEY
       vs,                                        FEES PURSUANT TO 42 US.C. §406(b)

Commissioner of Social Security
Administration,

                       Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff's Motion is hereby granted in the sum of $14,868.50 out of which Plaintiffs attorney

shall refund to Plaintiff the amount of any EAJA fees received by counsel, awarded in the

amount of $11,000.00, as full settlement of all claims for attorney fees pursuant to 42 U.S.C.



ORDER APPROVING ATTORL"\JEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            l
§406(b).   Defendant shall pay this amount to Plaintiff's counsel, less an administrative

assessment pursuant to 42 U.S.C. 406(d). There are no other costs.

       IT IS SO ORDERED this day of Qc,+,b~?<-{        ,+f-I         , 2018




PRESENTED BY:

By:    Isl SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORl'-!EYS FEES PURSUANT TO 42 U.S.C §406 (b) -                      2
